J-A25039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.J.B., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.G., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 937 EDA 2017

                Appeal from the Order Entered February 23, 2017
       in the Court of Common Pleas of Philadelphia County Family Court at
                         No(s): CP-51-AP-0001260-2016,
                             CP-51-DP-0001846-2016


BEFORE:      OTT, J., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED DECEMBER 05, 2017

        Appellant, S.G. (“Mother”), files this appeal from the decree dated and

entered February 23, 2017, in the Philadelphia County Court of Common

Pleas, granting the petition of the Department of Human Services (“DHS”)

and involuntarily terminating her parental rights to her minor, dependent

son, J.J.B. (“Child”), born in July 2016, pursuant to the Adoption Act, 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).1, 2 Mother further appeals the
____________________________________________


* Former Justice specially assigned to the Superior Court.

1 By separate decree the same date, the trial court involuntarily terminated
the parental rights of putative father, J.B., Jr. (“Father”), with respect to
Child. An appeal has not been filed by Father, nor is Father a party to the
instant appeal.

2  While the trial court incorporates Section 2511(a)(8) in its decree
terminating Mother’s parental rights, Decree of Involuntary Termination of
(Footnote Continued Next Page)
J-A25039-17



order dated and entered February 23, 2017, changing Child’s permanency

goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351. After

review, we affirm the trial court’s decree and order.

      The trial court summarized the relevant procedural and factual history

as follows:

      On August 22, 2016, the Department of Human Services (DHS)
      received a Child Protective Services (CPS) report alleging J.J.B.
      sustained three skull fractures and the cause of the fractures
      was unexplained. The report stated J.J.B. suffered two skull
      fractures on the right side of his head and one skull fracture on
      the left side of his head. The report indicated J.J.B. had been in
      the care of his father from August 18, 2016 until August 20,
      2016. Father returned J.J.B. to the care of his mother on August
      20, 2016. The report stated Mother observed that J.J.B. was
      suffering from a small lump on his head. The report stated the
      lump began to enlarge and Mother took J.J.B.[] to his primary
      care physician. J.J.B.’s primary care physician sent him to St.
      Christopher[’s] Hospital for Children [E]mergency [R]oom for an
      examination. The report alleged that Father was unable to
      explain how J.J.B. had been injured. J.J.B. was admitted to the
      hospital for a full physical examination.        The report was
      indicated.

      On August 24, 2016, DHS visited J.J.B. at St. Christopher’s
      Hospital for Children. DHS learned that a skeletal scan and a
      magnetic resonance imaging (MRI) scan had revealed that J.J.B.
      had not sustained any other injuries. DHS learned Mother spent
      the night of [] August 23, 2016 in J.J.B.[’s] hospital room. The
      report indicated hospital staff had concerns about Mother’s
      ability to care for J.J.B. because Mother failed to wake up and
      feed and change J.J.B. when he cried. The report stated Mother
      called a nurse to finish feeding J.J.B. because Mother wanted to
      leave the hospital room for food for herself.
(Footnote Continued) _______________________

Parental Rights, 2/23/17, the petition filed by DHS did not include this
subsection.   Petition for Involuntary Termination of Parental Rights,
12/22/16.



                                          -2-
J-A25039-17


       On August 24, 2016, DHS spoke with Mother, who stated that
       J.J.B. had been in the care of Father from August 18, 2016 until
       August 20, 2016.      Mother stated when J.J.B. was returned to
       her care, he was exhausted, had two marks on the bridge of his
       nose and bruising around his eyes. Mother observed a small
       lump on the back of his head. Mother stated the lump on the
       back of J.J.B.’s head did not concern her because he had been
       born with a similar lump on his head.

       Mother stated on August 22, 2016, she attended a post-natal
       appointment at her primary care physician’s office, and left J.J.B.
       in the care of Maternal Aunt. Mother stated she received a
       phone call from Maternal Aunt stating J.J.B.’s head was swollen
       and telling her to return to Maternal Aunt’s home to take J.J.B.
       to the hospital. Mother retrieved J.J.B. from Maternal Aunt’s
       home and took him to his primary physician who instructed her
       to take J.J.B. to the emergency room.[3] Mother subsequently
       took J.J.B. to the St. Christopher’s Hospital for Children
       [E]mergency [R]oom, where J.J.B. was admitted.

       DHS later learned that St. Christopher’s Hospital for Children
       staff members had not noted any facial bruising or marks
       between J.J.B.’s eyes upon his admittance to the hospital.

       On August 24, 2016, DHS visited the home of Maternal Aunt,
       where Mother, J.J.B. and J.J.B.’s adult Maternal Uncles and Aunt
       resided.  J.J.B.’s Maternal Uncles and Aunt confirmed the
       sequence of events that led to J.J.B.[’s] hospitalization.

       On August 25, 2016, DHS learned that J.J.B. was ready to be
       discharged from St. Christopher’s Hospital [for] Children.

       On August 25, 2016, DHS obtained an Order of Protective
       Custody (OPC) for J.J.B. and went to St. Christopher’s Hospital
       for Children to place him. Father was present at the hospital,
       and refused to allow DHS to take custody of J.J.B. After Father
       was restrained by hospital security, DHS took custody of J.J.B.
       and placed him in a Concilio foster home.


____________________________________________


3 There is some disparity in the record between Maternal Aunt and Maternal
Grandmother. We do not, however, find this distinction significant to our
consideration.



                                           -3-
J-A25039-17


     On August 26, 2016, a Shelter Care Hearing was held for J.J.B.[]
     [T]he Honorable Lyris F. Younge lifted the OPC, ordered the
     temporary commitment to DHS to stand and suspended visits for
     Mother and Father until further order of the [c]ourt.

     On September 15, 2016, and Adjudicatory Hearing for J.J.B. was
     held before Judge Younge who ordered that the temporary
     commitment to DHS stand. The visits of Mother and Father
     remained suspended pending the outcome of further
     investigation by DHS.

     On September 27, 2016, an Adjudicatory Hearing for J.J.B. was
     held before the Honorable Vincent Furlong, w[ho] continued the
     case and ordered that the order regarding suspension of the
     visits of Mother and Father stand.

     On October 7, 2016, an Adjudicatory Hearing for J.J.B. was held
     before Judge Vincent Furlong, who further deferred dependent
     adjudication and ordered that the temporary commitment to
     DHS stand.

     On November 17, 2016, J.J.B.[’s] temporary commitment to
     DHS was ordered to stand. Adjudication was further deferred;
     the case was continued for further testimony by Dr. Maria
     McColgan, the director of the Child Protection Program at St.
     Christopher’s Hospital for Children[,] as to J.J.B.[’s] injuries.

     On November 28, 2016, an Adjudicatory Hearing for J.J.B. was
     held before Honorable Lyris F. Younge, who discharged the
     temporary commitment to DHS, [and] adjudicated J.J.B.
     dependent, committing him to DHS.

     On November 28, 2016, Judge Younge found that aggravated
     circumstances existed as to both Mother and Father in that J.J.B.
     had been the victim of physical abuse resulting in serious bodily
     harm by a parent and ordered that no further efforts be made to
     preserve the family and reunify J.J.B. with his parents. Judge
     Younge ordered that Voluntary Relinquishment of Parental Rights
     petitions be offered to Mother and Father.

     On December 19, 2016, DHS learned Mother and Father refused
     to sign Voluntary Relinquishment of Parental Rights petitions.

     J.J.B. had been in foster care since his discharge from St.
     Christopher’s [Hospital for Children] on August 25, 2016.



                                   -4-
J-A25039-17



Trial Court Opinion (“T.C.O.”), 6/7/17, at 1-3.

       DHS filed petitions for involuntary termination of parental rights and

for a goal change to adoption on December 22, 2016. The trial court held a

combined termination/goal change hearing on February 23, 2017.4            In

support thereof, DHS presented the testimony of Northeast Treatment

Centers (NET) Community Umbrella Agency (CUA) case manager, Telita

Thomas.5      Additionally, Mother, represented by counsel,6 testified on her

own behalf.7

____________________________________________


4 Mother incorrectly suggests in her brief that the goal change/termination
hearing commenced on November 28, 2016.               Mother’s Brief at 6
(unpaginated). However, on November 28, 2016, the court conducted an
adjudicatory/aggravated circumstances hearing. See DHS Exhibit 1.

5 Counsel stipulated that the case manager would testify as to the statement
of facts presented in DHS’s petition for involuntary termination, but did not
stipulate as to the veracity of the statement of facts. Notes of Testimony
(“N.T.”), 2/23/17, at 11. DHS further presented DHS Exhibits 1 and 2. Id.
at 54. While the on the record exchange suggests that DHS Exhibit 2
includes DHS Exhibit 3 from the adjudicatory/aggravated circumstances
hearing on November 28, 2016, id. at 10-11, DHS Exhibit 2 as contained in
the certified record does not include this exhibit from the prior hearing.
Nonetheless, we observe that the dependency record does contain DHS
Exhibit 3 from the adjudicatory/aggravated circumstances hearing.

6 Mother, previously represented by appointed counsel, was represented by
private counsel at the termination/goal change hearing and in the instant
appeal. N.T. at 6. By way of further background, we note that Mother was
represented by different private counsel in the dependency matter prior to
appointment of counsel. See DHS Exhibit 1.

7 Mother, through counsel, additionally attempted to offer the testimony of
medical witnesses, as well as Maternal Grandmother, as to Child’s physical
state before and after his time in Father’s care from August 18 to August 20,
(Footnote Continued Next Page)


                                           -5-
J-A25039-17



        By decree and order dated and entered February 23, 2017, the trial

court    involuntarily terminated the parental rights of Mother pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b), and changed the permanency

goal to adoption.      On March 17, 2017, Mother, through counsel, filed a

notice of appeal.      Mother thereafter filed a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b) on

March 23, 2017.8



(Footnote Continued) _______________________

2016. N.T. at 29, 41. Mother, however, abandoned the medical witnesses,
id. at 33-34, and the testimony of Maternal Grandmother was excluded by
the court, even after Mother then attempted to narrow it to lack of DHS
involvement with the home. Id. at 42-43. The court recognized that the
issue of Child’s injuries and abuse were already dealt with in the course of
the adjudicatory/aggravated circumstances hearing. Id. at 31-33, 42-43.
Moreover, regardless of any prior involvement or lack thereof, DHS was now
involved with Child. Id. at 43. Notably, Mother’s own testimony was limited
to the extent she attempted to testify as to Child’s injuries and abuse. Id.
at 37-39.

8  In children’s fast track matters, such as this matter, a concise statement of
errors complained of on appeal is required to be submitted with the notice of
appeal. Pa.R.A.P. 1925(a)(2)(i). However, as Mother filed a statement just
under one week after the notice of appeal and still within the thirty-day
appeal period, and there is no claim of prejudice as a result, we do not
penalize her. See In re K.T.E.L., 983 A.2d 745 (Pa.Super. 2009) (failure to
file 1925(b) statement concurrently with children’s fast track appeal results
in defective notice of appeal, which undergoes not per se quashal or
dismissal but, instead, case-by-case disposition since failure to file violates
procedural rule rather than trial court order); Cf. Mudge v. Mudge, 6 A.3d
1031 (Pa.Super. 2011) and J.M.R. v. J.M., 1 A.3d 902 (Pa.Super. 2010)
(failure to file a Rule 1925(b) statement of errors complained of on appeal,
when ordered by the Superior Court, will result in a waiver of all issues on
appeal).



                                          -6-
J-A25039-17



      At the outset, we note that, in their briefs submitted with regard to the

instant appeal, DHS, as well as counsel for Child, argue that Mother waived

all issues on appeal and/or Mother’s appeal should be dismissed.           DHS’s

Brief at 9-10; Child’s Brief at 14-16. DHS argues that Mother has waived all

issues on appeal as she failed to include a statement of questions involved in

her brief resulting “in an insufficient brief that has deprived counsel of the

opportunity to prepare a meaningful response to her argument and to allow

the [c]ourt to conduct a meaningful review of her claim.” DHS’s Brief at 9.

DHS further maintains that Mother failed to raise the issue asserted in her

brief, the fact that she had nothing to do child’s injuries and/or abuse, in her

concise statement. Id.

      Similarly, counsel for Child argues that Mother abandoned the issue

raised in her concise statement related to presentation of medical witnesses

by failing to argue it in her brief. Child’s Brief at 16. In addition, counsel for

Child contends that Mother failed to challenge the termination of parental

rights before the trial court, instead attempting to contest her responsibility

for the abuse of Child. Id. at 15. Counsel for Child asserts the following:

      Because [Mother] failed to present evidence or argument
      challenging the termination of parental rights, this issue is
      waived.    Furthermore, [Mother] did not make appropriate
      reference to any place in the record where she presented
      evidence or argument relevant to challenging the termination of
      parental rights. As such, she waived any claim regarding the
      termination of her parental rights.

Id. (citations omitted).



                                      -7-
J-A25039-17



     Pursuant to Pennsylvania Rule of Appellate Procedure 2111:

       (a)       General rule.-The brief of the appellant, except
       as otherwise prescribed by these rules, shall consist of the
       following matters, separately and distinctly entitled and in
       the following order:

              (1)       Statement of jurisdiction.
              (2)       Order or other determination in
              question.
              (3)       Statement of both the scope of review
              and the standard of review.
              (4)       Statement of the questions involved.
              (5)       Statement of the case.
              (6)       Summary of argument.
              (7)       Statement of the reasons to allow an
              appeal to challenge the discretionary aspects
              of a sentence, if applicable.
              (8)       Argument for appellant.
              (9)       A short conclusion stating the precise
              relief sought.
              (10)      The opinions and pleadings specified
              in Subdivisions (b) and (c) of this rule.
              (11)      In the Superior Court, a copy of the
              statement of errors complained of on appeal,
              filed with the trial court pursuant to Rule
              1925(b), or an averment that no order
              requiring a statement of errors complained of
              on appeal pursuant to Pa.R.A.P. 1925(b) was
              entered.

       (b)       Opinions below.-There shall be appended to the
       brief a copy of any opinions delivered by any court or other
       government unit below relating to the order or other
       determination under review, if pertinent to the questions
       involved. If an opinion has been reported, that fact and
       the appropriate citation shall also be set forth.

       (c)       Pleadings.-When pursuant to Rule 2151(c)
       (original hearing cases) the parties are not required to
       reproduce the record, and the questions presented involve
       an issue raised by the pleadings, a copy of the relevant
       pleadings in the case shall be appended to the brief.


                                   -8-
J-A25039-17


        (d)       Brief of the Appellant.-In the Superior Court,
        there shall be appended to the brief of the appellant a copy
        of the statement of errors complained of on appeal, filed
        with the trial court pursuant to Pa.R.A.P. 1925(b). If the
        trial court has not entered an order directing the filing of
        such a statement, the brief shall contain an averment that
        no order to file a statement of errors complained of on
        appeal pursuant to Pa.R.A.P. 1925(b) was entered by the
        trial court.

     Rules 2114 through 2119 establish and set forth in great detail the

specifics as to each of the required sections of the brief.   See Pa.R.A.P.

2114-2119. Rule 2101 provides as follows with regard to non-compliance:

        Briefs and reproduced records shall conform in all material
        respects with the requirements of these rules as nearly as
        the circumstances of the particular case will admit,
        otherwise they may be suppressed, and, if the defects are
        in the brief or reproduced record of the appellant and are
        substantial, the appeal or other matter may be quashed or
        dismissed.

Pa.R.A.P. 2101.

     We have held that an appeal may be dismissed and/or quashed where

the deficiencies of the appellant’s brief are such that we are unable to

conduct a meaningful review. Karn v. Quick & Reilly, Incorp., 912 A.2d
329, 337 (Pa.Super. 2006); Branch Banking & Trust v. Gesiorski, 904
A.2d 939, 943 (Pa.Super. 2006); Commonwealth v. Maris, 629 A.2d
1014, 1017 (Pa.Super. 1993). Of particular importance, an appellant must

include a Statement of Questions Involved. Branch Banking & Trust, 904
A.2d at 94; Maris, 629 A.2d at 1016. As we indicated in Maris:

        “This Court possesses discretionary authority to quash,
        dismiss or deny allowance of appeal based upon the

                                   -9-
J-A25039-17


         substantial defects of appellant’s brief. Pa.R.A.P. 2101.”
         Commonwealth v. Ely, [] 554 A.2d 118, 119
         ([Pa.Super.]1989). . . . “We decline to become appellant’s
         counsel.    When issues are not properly raised and
         developed in briefs, when the briefs are wholly inadequate
         to present specific issues for review a [c]ourt will not
         consider the merits thereof.” Sanford, [] 445 A.2d [149,
         150 (Pa.Super. 1982)]. . . .

Maris, 629 A.2d at 1017.       Significantly, a failure to preserve issues by

raising them in both the concise statement of errors complained of on

appeal and statement of questions involved portion of the brief on appeal

results in a waiver of those issues.     Krebs v. United Refining Co. of

Pennsylvania, 893 A.2d 776, 797 (Pa.Super. 2006) (“We will not ordinarily

consider any issue if it has not been set forth in or suggested by an appellate

brief’s statement of questions involved, and any issue not raised in a

statement of matters complained of on appeal is deemed waived.”) (citations

omitted).

      Likewise, “where an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review, that claim is waived.”       In re

W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011), appeal denied, 611 Pa. 643,

24 A.3d 364 (2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa.Super.

2010)); see also Pa.R.A.P. 2119(a) (stating, “The argument shall be divided

into as many parts as there are questions to be argued; and shall have at

the head of each part—in distinctive type or in type distinctively displayed—




                                    - 10 -
J-A25039-17



the particular point treated therein, followed by such discussion and citation

of authorities as are deemed pertinent.”).

       Lastly, “issues not raised in the lower court are waived and cannot be

raised for the first time on appeal.” Pa.R.A.P. 302(a). Pursuant to Pa.R.A.P.

2117(c) and 2119 (c) and (f), the brief must provide an indication in the

record where such issues were raised below.

       We find that Mother has waived all issues on appeal. In her concise

statement, Mother raised trial court error related to the exclusion of the

testimony of medical and other witnesses as to Child’s health status before

and after his visit with Father. Concise Statement of Errors Complained of

on Appeal, 3/23/17.        However, Mother failed to raise these issues in the

statement of questions involved section of her brief as she failed to include

such a section in her brief.9           Further, to the extent an issue can be

deciphered from her argument in her brief, Mother essentially maintained

her lack of responsibility for Child’s injuries.10 Mother’s Brief at 8-11. She

abandoned any reference to the claims of the trial court’s failure to allow

____________________________________________


9 We observe that the table of contents of Mother’s Brief does, however,
reference a statement of questions involved.       Mother’s Brief at 1
(unpaginated).

10 While Mother sets forth the relevant law as to Section 2511 regarding the
statutory grounds for termination of parental rights, as taken from the trial
court’s opinion, Mother provides limited analysis, if any, in order to
adequately develop any such claims related thereto. Mother’s Brief at 8-11
(unpaginated).



                                          - 11 -
J-A25039-17



medical and other testimony related to Child’s physical condition before and

after his visit with Father.   Mother, thus, failed to preserve a challenge

related to her initial claims by failing to additionally raise these issues in a

statement of questions involved section of her brief, and by failing to present

argument related thereto in her brief.        She, likewise, failed to preserve a

challenge related to the claims raised in her argument by failing to include

these in her concise statement as well as a statement of questions involved.

As such, we find that Mother has waived such claims. See Krebs, 893 A.2d

at 797; In re W.H., 25 A.3d at 339 n.3.

      Moreover, DHS and Child additionally argue that Mother’s challenge to

the causation of Child’s injuries is precluded by the doctrine of collateral

estoppel and/or res judicata. DHS’s Brief at 11-12; Child’s Brief at 15. In so

doing, DHS and Child point to the fact that the trial court already made a

finding of abuse and aggravated circumstances.

      On appeal, Mother claims that she “had nothing to do with the
      Child’s three skull fractures that ultimately led to the termination
      of her parental rights. In making this argument Mother ignores
      that upon the adjudication of dependency, the trial court entered
      an order that was not appealed or otherwise challenged and
      which found that “[t]he Child . . . has been the victim of physical
      abuse resulting in serious bodily injury . . . proven as to Mother .
      . .[.]” Because of the earlier finding that Mother [sic] in the
      dependency proceeding that Mother was the perpetrator of the
      physical abuse against the Child, Mother is collaterally estopped
      from challenging that finding in this matter.

DHS’s Brief at 11.




                                     - 12 -
J-A25039-17



      The “doctrines [of res judicata and collateral estoppel] serve to

preclude the litigation, respectively, of claims and issues that have

previously been litigated.”    Chada v. Chada, 756 A.2d 39, 42 (Pa.Super.

2000). Generally, res judicata will bar any future suit on the same cause of

action between the same parties where a final judgment has been rendered.

Id. For the doctrine to apply, the former and latter suits must possess the

following common elements: “(1) identity in the thing sued upon; (2)

identity in the cause of action; (3) identity of persons and parties to the

action; and (4) identity of the capacity of the parties suing or being sued.”

Id.

      Collateral estoppel applies when:

      (1) the issue decided in the prior case is identical to one
      presented in the later case; (2) there was a final judgment on
      the merits; (3) the party against whom the plea is asserted was
      a party or in privity with a party in the prior case; (4) the party
      or person privy to the party against whom the doctrine is
      asserted had a full and fair opportunity to litigate the issue in the
      prior proceeding and (5) the determination in the prior
      proceeding was essential to the judgment.

Id. Generally, collateral estoppel bars issues that were already litigated in

prior proceedings, while res judicata bars subsequent claims that could have

been litigated in prior actions. Id.

      Here, the court litigated the issue of Child’s injuries and/or abuse and

causation in the context of the dependency matter on November 28, 2016.

Further, after hearing the evidence, the court entered a finding of abuse and

aggravated    circumstances,    with    Mother   as   a   perpetrator,   at   the

                                       - 13 -
J-A25039-17



adjudicatory/aggravated circumstances hearing on November 28, 2016.

See Order of Adjudication and Disposition – Child Dependent, 11/28/16;

Aggravated Circumstances Order, 11/28/16. Mother participated in and was

represented by counsel during these proceedings. Subsequent to the entry

of these findings, Mother failed to appeal.      See DHS Exhibit 1.      Mother

would, therefore, be collaterally estopped from challenging the issue of

Child’s injuries and/or abuse and her related responsibility in the involuntary

termination proceedings. Notwithstanding, had Mother appropriately raised

and preserved a challenge as to the statutory grounds for termination of her

parental rights, as well as the goal change, we would find such claims

without merit.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized
      our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings. See In
      re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].




                                     - 14 -
J-A25039-17



In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”      In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004)

(citation omitted).      “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite

result.”    In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003)

(citation omitted).

         The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the

child.

         Our case law has made clear that under Section 2511, the court
         must engage in a bifurcated process prior to terminating
         parental rights. Initially, the focus is on the conduct of the
         parent. The party seeking termination must prove by clear and
         convincing evidence that the parent’s conduct satisfies the
         statutory grounds for termination delineated in Section 2511(a).
         Only if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court engage in
         the second part of the analysis pursuant to Section 2511(b):
         determination of the needs and welfare of the child under the
         standard of best interests of the child. One major aspect of the
         needs and welfare analysis concerns the nature and status of the
         emotional bond between parent and child, with close attention
         paid to the effect on the child of permanently severing any such
         bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).           We

have defined clear and convincing evidence as that which is so “clear, direct,


                                       - 15 -
J-A25039-17



weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91

(1998)).

       In the case sub judice, the trial court terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b)11. We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of Section

2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc).          We, therefore, analyze the court’s decision to

terminate under Sections 2511(a)(2) and (b), which provide as follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

                                           ...

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental
              well-being and the conditions and causes of the
              incapacity, abuse, neglect or refusal cannot or will
              not be remedied by the parent.

____________________________________________


11 We disagree with the trial court as to the application of 23 Pa.C.S.A. §
2511(a)(8) as Child had not been removed from Mother’s care for a period
of twelve months. 23 Pa.C.S.A. § 2511(a)(8) (requiring, in part, that “12
months or more have elapsed from the date of removal or placement”).



                                          - 16 -
J-A25039-17


                                      ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002)). Nevertheless, parents are required to make diligent efforts towards



                                   - 17 -
J-A25039-17



the reasonably prompt assumption of full parental responsibilities.        In re

A.L.D., 797 A.2d at 340. A parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id.

      Further, in In re A.D., 93 A.3d 888, 896–97 (Pa.Super. 2014), we

analogized a no-contact order to imprisonment and held that such an order

created parental incapacity. In so holding, this Court stated as follows:

      Just as our Supreme Court discussed a parent’s incapacity
      relative to long-term incarceration in In re Adoption of S.P.,
      [616 Pa. 309, 47 A.3d 817 (2012)], parental incapacity caused by a
      no-contact order is not only relevant to a court’s conclusion that
      grounds for termination exist under § 2511(a)(2), but where, as
      here, the order is required to protect the children from further
      sexual abuse at the hands of the excluded parent, we find that it
      is dispositive.

      Father’s repeated behaviors and his failure to be present for his
      children due to the no-contact order has caused the children to
      be without essential parental care, control, or subsistence
      necessary     for   their  physical   and   mental    well-being.
      Notwithstanding Father’s moderate compliance with the few
      requirements CYS established for him, the conditions and causes
      of his parenting incapacity cannot be remedied as long as the
      no-contact order remains in place. We agree with the court’s
      refusal to put on hold the need for consistent parental care and
      stability of K.R.D., A.D., and C.D. simply because Father must
      abide by the no-contact order that was entered for their safety.
      Thus, we reject Father’s premise that the trial court erred in
      terminating his parental rights based upon his inability to
      remedy his parental incapacity.

Id. at 897.

      In the instant matter, in finding grounds for termination pursuant to

Section 2511(a)(2), the trial court reasoned,



                                    - 18 -
J-A25039-17


       So[,] because the [c]ourt is clear that reunification is not a
       viable option[,] because I could not safely return the child to the
       care of any parent because I cannot ascertain exactly who
       inflected [sic] the injury[,] and[,] based on my previous
       findings[,] I find with clear and convincing evidence that the
       right of [M]other [] as to this child [] . . . should be involuntarily
       terminated pursuant to 2511[(a)(2)].

N.T. at 57-58.      The court further expounded in its Rule 1925(a) opinion,

stating,

       As of the February 23, 2017[] hearing, J.J.B. had been in care
       for six (6) months.          As a result of the Aggravated
       Circumstance[s] hearing detailing the physical abuse of J.J.B. by
       Mother, the [c]ourt suspended visitation with Mother. Moreover,
       the [c]ourt found the physical abuse, medical neglect, or refusal
       of parent caused the child to be without essential parental care.

T.C.O. at 4 (citations to record omitted).

       A review of the record supports the trial court’s determination of a

basis for termination under Section 2511(a)(2).          The record reveals that

Child suffered three skull fractures, as well as a hematoma with bleeding,

without explanation. N.T. at 20; see also DHS Exhibit 3, 11/28/16. Child’s

injuries were determined not to be accidental, but inflicted. Id. In addition,

Mother delayed seeking care for Child for two days, despite acknowledging

symptoms.12 Id. at 22, 55. As a result, in order to protect Child, Mother’s

visitation with Child was suspended.           Id. at 20; see also Shelter Care

____________________________________________


12 Mother acknowledged a lump on the back of Child’s head, which swelled.
She additionally noted fatigue and marks and/or bruising around the bridge
of Child’s nose and eyes. Petition for Involuntary Termination of Parental
Rights, 12/22/16, at Exhibit “A”, Statement of Facts re: [Child], ¶¶ a, c.



                                          - 19 -
J-A25039-17



Order, 8/26/16.    The court additionally issued findings of abuse and

aggravated circumstances.    Order of Adjudication and Disposition – Child

Dependent, 11/28/16; Aggravated Circumstances Order, 11/28/16; N.T. at

20. Notably, Mother was found to be a perpetrator of abuse. Id.

     As summarized by the trial court,

     . . .[T]he information within the Shelter Care Hearing is that I
     had an infant that presented to St. Christopher’s with three skull
     factures, bi-lateral fractures across the parallel [sic] zone and a
     frontal bone fracture in the forehead region, also a hematoma
     with acute bleeding. And neither parent can give plausible
     explanation as to why that happened.

     Dr. McColgan testified exhaustively at the last hearing, which I
     believe was the Adjudicatory Hearing on November 28th, that the
     injuries sustained to this child were not accidental in nature, but
     were intentional.

     So with that in mind[,] in an abundance of caution because we
     are here to ensure the safety of the children, with no plausible
     explanation[,] the [c]ourt would not even allow supervised visits
     based on that. And, in the previous hearing[,] I was kind of
     concerned about the demeanor of the parent[s] as well. So that,
     coupled with the fact that the adjudicatory was also an
     Aggravated Circumstances Hearing in which the Court found,
     yes, there was a find[ing] of child abuse and aggravated
     circumstances.

N.T. at 20. The court further recounted,

     There was some testimony at that time about mom didn’t notice
     symptoms and mom might have delayed getting the child to a
     physician right away.     So, I understand what [counsel for
     Mother] has indicated that there was no health center opened on
     Saturday or Sunday[,] but there’s always [sic] emergency room
     that [sic] open 24/7. And in such a small child[,] when you
     notice swelling and a lump on the head and the baby wasn’t
     responding as the baby usually does, which was the testimony,
     surely mom should have made every effort to get the baby
     emergency care. That did not happen.

                                   - 20 -
J-A25039-17



N.T. at 54-55.

      Hence, the record substantiates the conclusion that Mother’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for his physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. See id. As this

Court has stated, “[A] child’s life cannot be held in abeyance while a parent

attempts    to      attain   the    maturity   necessary   to   assume   parenting

responsibilities.     The court cannot and will not subordinate indefinitely a

child's need for permanence and stability to a parent’s claims of progress

and hope for the future.”          In re Adoption of R.J.S., 901 A.2d 502, 513

(Pa.Super. 2006).        As noted above, in order to affirm a termination of

parental rights, we need only agree with the trial court as to any one

subsection of Section 2511(a) before assessing the determination under

Section 2511(b),        and we, therefore, need not address any further

subsections of Section 2511(a). In re B.L.W., 843 A.2d at 384.

      We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
      a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
      (1993)], this Court held that the determination of the child’s

                                         - 21 -
J-A25039-17


        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791. However, as discussed below, evaluation of a child’s bonds
        is not always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is

no evidence of any bond between the parent and child, it is reasonable to

infer that no bond exists. The extent of any bond analysis, therefore,

necessarily depends on the circumstances of the particular case.”           In re

K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33
A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).



                                     - 22 -
J-A25039-17



      In the case sub judice, in determining that termination of Mother’s

parental rights favors Child’s needs and welfare under Section 2511(b) of

the Adoption Act, the trial court stated,

             2511[(b)] consideration have [sic] been taken in [sic] by
      the [c]ourt. Ms. Thomas testified that the child is very bonded
      and attached to the current caregiver who’s a pre[-]adoptive
      resource. Parents have had no contact so, therefore, there’s no
      irreparable harm, no detrimental harm in doing so. And the
      testimony was that there was no negative effects in not having
      visitation of the parents.

            So[,] with that in mind, I do find that it’s in the best
      interest of [Child] to be adopted.

N.T. at 57-58.    In its Rule 1925(a) opinion, the trial court elaborated as

follows:

      In order to terminate the parental rights, the party seeking
      termination must prove by clear and convincing evidence that
      the termination is in the best interest of the child. The best
      interest of the child is determined after consideration of the
      needs and welfare of the child. The trial court must examine the
      individual circumstances of each case and consider all
      explanations offered by the parent facing termination of this [sic]
      parental rights to determine if the evidence, in light of the
      totality of the circumstances, clearly warrant [sic] involuntary
      termination.

      In the instant matter, on November 28, 2016 the [c]ourt found
      clear and convincing evidence was presented and established
      [a]ggravated [c]ircumstances and child abuse of J.J.B. existed as
      to the [m]other and [f]ather. The [c]ourt found no reasonable
      efforts on part of the DHS to reunify J.J.B.         During this
      proceeding, the [c]ourt was concerned parents failed to exercise
      their right to make independent efforts towards reunification and
      Mother failed to do so.

      When determining the best interest of the child, many factors
      are to be analyzed, “such as love, comfort, security, security and


                                     - 23 -
J-A25039-17


      stability. Another factor that a court is to consider is what, if
      any, bond exist for the child.

      Pursuant to Section 2511(b), the trial court must take account
      whether a natural parental bond exists between child and
      parent, and whether termination would destroy an existing,
      necessary and beneficial relationship. In the instant matter, the
      testimony established that the child, J.J.B., would not suffer any
      irreparable emotional harm if [M]other’s parental rights were
      terminated. [T]he social worker testified J.J.B. had not had any
      visitation pursuant to suspension of visits by the [c]ourt.
      Furthermore, the social worker testified J.J.B. has been with the
      foster parent the majority of his life. J.J.B. is very bonded with
      his foster parent. Testimony established there is a parent/child
      bond between J.J.B. and his foster parent which did not exist
      between the child and his mother.

      The [c]ourt stated concern about reunification as a viable option
      due to the [c]ourt’s safety concerns and failure to ascertain how
      injury was inflicted on J.J.B.[] The [c]ourt found convincing the
      testimony that J.J.B. suffered no negative effects in not having
      visitation with his parents. Hence, the [c]ourt concluded the
      child would not suffer irreparable harm.

T.C.O. at 5 (citations including citations to record omitted).

      Upon review, the record supports the trial court’s finding that the

Child’s developmental, physical and emotional needs and welfare favor

termination of Mother’s parental rights pursuant to Section 2511(b). There

was sufficient evidence to allow the trial court to make a determination of

the Child’s needs and welfare, and as to the lack of a bond between Mother

and Child that, if severed, would not have a detrimental impact on him.

      Visitation between Mother and Child remained suspended since Child

came into care at six weeks old. N.T. at 16; see also Shelter Care Order,

8/26/16;   Order   of   Adjudication    and     Disposition   –   Child   Dependent,

11/28/16. Significantly, CUA case manager, Telita Thomas, reported a lack

                                       - 24 -
J-A25039-17



of negative impact on Child as a result of the suspended visitation.        Id.

Conversely, Ms. Thomas observed the existence of a strong bond between

Child and foster mother, id. at 14.       Child had been placed with foster

mother, who is “willing to provide permanency,” for a majority of his young

life. Id. at 14, 17. Ms. Thomas testified that she ”doesn’t believe Child can

safely reunify with either parent.”    Id. at 15.    She further opined that

termination of parental rights would not harm Child and that it is in the best

interest of Child to be free for adoption.    Id. at 16.   Thus, we discern no

abuse of discretion and, as confirmed by the record, termination pursuant to

Section 2511(b) was proper.

      While Mother may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. As we stated, a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125. Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to

have proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super.

2004) (citation omitted).

      Lastly, we turn to the question of whether the trial court appropriately

changed the permanency goal to adoption.         In so doing, our standard of

review is the same abuse of discretion standard as noted above.         See In

                                     - 25 -
J-A25039-17



the Interest of L.Z., 631 Pa. 343, 361, 111 A.3d 1164, 1174 (2015) (citing

In re R.J.T., 608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)), for the

proposition that the abuse of discretion standard applies in a dependency

matter; see also In re S.B., 943 A.2d 973, 977 (Pa.Super. 2008) (“In

cases involving a court’s order changing the placement goal from “return

home” to adoption, our standard of review is abuse of discretion.”)

           Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act,
     when considering a petition for a goal change for a dependent
     child, the juvenile court is to consider, inter alia: (1) the
     continuing necessity for and appropriateness of the placement;
     (2) the extent of compliance with the family service plan; (3) the
     extent of progress made towards alleviating the circumstances
     which    necessitated      the   original placement;     (4)   the
     appropriateness and feasibility of the current placement goal for
     the children; (5) a likely date by which the goal for the child
     might be achieved; (6) the child’s safety; and (7) whether the
     child has been in placement for at least fifteen of the last
     twenty-two months. The best interests of the child, and not the
     interests of the parent, must guide the trial court. As this Court
     has held, a child’s life simply cannot be put on hold in the hope
     that the parent will summon the ability to handle the
     responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa.Super. 2011) (citations and

quotation marks omitted).

     Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

        (f.1) Additional determination.—Based upon the
        determinations made under subsection (f) and all relevant
        evidence presented at the hearing, the court shall
        determine one of the following:

                                   ...


                                   - 26 -
J-A25039-17



            (2) If and when the child will be placed for adoption,
            and the county agency will file for termination of
            parental rights in cases where return to the child’s
            parent, guardian or custodian is not best suited to the
            safety, protection and physical, mental and moral
            welfare of the child.

42 Pa.C.S.A. § 6351(f.1).

      Upon review of the record, a challenge to the goal change lacks merit.

The record reveals that a change of the permanency goal to adoption was in

Child’s best interests. Mother was found to be a perpetrator of abuse as to

Child, whose injuries remained unexplained.       Order of Adjudication and

Disposition – Child Dependent, 11/28/16; Aggravated Circumstances Order,

11/28/16; N.T. at 20.       As a result, visitation between Mother and Child

remained suspended.         Order of Adjudication and Disposition – Child

Dependent, 11/28/16.        Child had resided with foster mother almost his

entire young life and, as such, was bonded with foster mother, not Mother.

N.T. at 14, 17. Therefore, the record supports that a goal change was in the

best interests of Child.    Accordingly, after review of the record, we again

discern no abuse of discretion, and conclude that the trial court properly

changed Child’s permanency goal to adoption.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b) and changed Child’s

permanency goal to adoption.

      Decree and order affirmed.


                                     - 27 -
J-A25039-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/2017




                          - 28 -